Citation Nr: 1000814	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  This case was remanded by the Board in 
December 2008 for additional development.


FINDING OF FACT

The preponderance of the medical evidence of record does not 
show that the Veteran has a current diagnosis of 
posttraumatic stress disorder (PTSD) that conforms to the 
criteria of DSM-IV.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  Prior to initial adjudication, letters dated 
in November 2005, March 2006, and April 2006 satisfied the 
duty to notify provisions.  Additional letters were also 
provided to the Veteran in August 2006 and January 2009, 
after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist, the Veteran's service treatment 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA medical examination 
was provided to the Veteran in connection with his claim.  
This examination reviewed the Veteran's complete reported 
medical history and provided a comprehensive psychiatric 
examination, including all testing required to provide a 
diagnosis and evaluation of the Veteran's claimed psychiatric 
disorder.  Accordingly, the VA medical examination was 
competent and satisfied the duty to assist provisions.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (holding that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the claimant).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of 
a mental disorder, including PTSD, must conform to the 
criteria of DSM-IV.  38 C.F.R. § 4.125.

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1).

Furthermore, if the Veteran did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the Veteran's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 
Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 
(1998).

The Veteran's service treatment records are negative for any 
complaints or diagnosis of a psychiatric disorder.

After separation from military service, an April 2003 VA 
mental health examination report included a review of the 
Veteran's history.  After a mental status examination, the 
Axis I diagnosis was adjustment disorder with mixed anxiety 
and depressed mood.

An April 2003 VA outpatient mental health note stated that 
after mental status examination, the assessment was 
adjustment disorder with mixed anxiety and depressed mood.

A May 2003 VA outpatient mental health note briefly listed 
the Veteran's reported in-service stressors.  After a mental 
status examination, the impression was depression which 
"[m]ay be a chronic adjustment disorder or even PTSD."  A 
second May 2003 VA outpatient mental health note stated that 
after mental status examination, the assessment was 
adjustment disorder with mixed anxiety and depressed mood.

A June 2003 VA outpatient mental health note stated that 
after mental status examination, the assessment was 
adjustment disorder with mixed anxiety and depressed mood.  A 
second June 2003 VA outpatient mental health note stated that 
the Veteran was referred for a PTSD intake appointment by the 
social worker who provided the second April 2003 VA 
outpatient mental health note and the May 2003 VA outpatient 
mental health note.

A July 2003 VA outpatient mental health note stated that the 
Veteran's PTSD intake appointment went well.  After mental 
status examination, the social worker who referred the 
Veteran for that appointment gave an assessment of adjustment 
disorder with mixed anxiety and depressed mood.

An August 2003 VA outpatient mental health note stated that 
after mental status examination, the assessment was 
adjustment disorder with mixed anxiety and depressed mood.

A September 2003 VA individual therapy report stated that the 
Veteran appeared to be depressed and there was a 
"possibility of PTSD" due to the Veteran's reported 
in-service stressors.  The report stated that the social 
worker would meet with the Veteran the following week "to do 
a thorough assessment (for PTSD and other problems)."  A 
second September 2003 VA individual therapy report dated the 
following week stated that the Veteran was seen to assess 
possible PTSD.  The diagnosis was depressive disorder, not 
otherwise specified.  A third September 2003 VA individual 
therapy report gave a diagnosis of depressive disorder, not 
otherwise specified.  A fourth September 2003 VA individual 
therapy report stated that the Veteran reported experiencing 
PTSD symptoms due to his reported in-service stressors.  The 
report gave a diagnosis of depression.  A fifth September 
2003 VA individual therapy report gave a diagnosis of 
depression.

An October 2003 VA individual therapy report stated that the 
Veteran's depression was due to service-related issues.  
"Because of those thing, [the Veteran] appears to [ha]ve 
PTSD today as exemplified by PTSD sym[p]tomatology."  The 
diagnosis was depression and PTSD.

An October 2003 VA medical report stated that the Veteran 
presented for a PTSD assessment.  The report stated that 
after a 1.5 hour interview, the diagnosis was major 
depression.  The examiner stated that the Veteran did not 
meet the diagnostic criteria for PTSD.  The full VA PTSD 
psychosocial and diagnostic evaluation was dated the same 
day.  The evaluation included a full mental status 
examination and a detailed discussion of the Veteran's 
history, including his alleged in-service traumatic 
stressors.  In regard to these stressors, the examiner stated 
that the Veteran "was obviously tremendously effected by 
these terrible events and injustices he experienced and 
witnessed; however, these events have not manifest themselves 
in PTSD.  Rather, his presentation is that of depression."  
The Axis I diagnosis was Major Depression.  The report stated 
that the Veteran was referred back to his local clinician who 
had "extensive experience in PTSD and can address his 
depression [as] well as any symptoms related to harassment 
and trauma."

A December 2003 VA individual therapy report stated that the 
Veteran was concerned that he had not been given a diagnosis 
of PTSD at the October 2003 VA examination.  The report 
stated that the social worker who examined the Veteran 
"believes [the Veteran] has PTSD in response to certain 
specific events in the military when he believed that his 
life was threatened for racial reasons.  For him, PTSD is 
perhaps not of the kind and severity of a combat Veteran, but 
[the social worker] thinks that he meets sufficient criteria 
for PTSD.  The diagnosis was major depressive disorder.  The 
report did not indicate that a mental status or other 
psychiatric evaluation was conducted.

A further 14 separate VA individual therapy reports dated 
between December 2003 and March 2006 gave diagnoses of PTSD 
and major depressive disorder.  None of these reports 
provided any indication that that a mental status or other 
psychiatric evaluation was conducted in conjunction with the 
diagnosis.

In an August 2004 letter, the VA social worker who wrote the 
above-listed VA individual therapy reports stated that the 
Veteran had been treated for PTSD since September 2003.  The 
letter listed the Veteran's reported in-service traumatic 
stressors, listed the Veteran's symptoms, and stated that the 
Veteran had PTSD which was "chronic and long standing."

A February 2005 letter from a VA social worker recounted the 
Veteran's reported in-service traumatic stressors.  The 
letter stated that the Veteran had been treated for PTSD 
since September 2003 at the medical center that conducted the 
above-listed VA individual therapy reports.  The letter 
listed the Veteran's symptoms and stated that the Veteran had 
PTSD which was "chronic and long-standing."

A March 2006 VA outpatient medical report gave an assessment 
of PTSD.  The report did not provide any indication that a 
mental status or other psychiatric evaluation was conducted 
in conjunction with the assessment

In a May 2006 letter, the VA social worker who wrote the 
above-listed VA individual therapy reports stated that PTSD 
was a psychiatric disorder which was recognized by the 
DSM-IV.  The letter listed the Veteran's psychiatric symptoms 
and stated that the Veteran had PTSD which was "chronic, 
severe and disabling."

A second May 2006 letter by a different VA social worker 
stated that the Veteran had been interviewed in April 2005.  
The letter stated that the Veteran had received diagnoses of 
major depression disorder "with some panic disorders."

In an August 2008 letter, the VA social worker who wrote the 
above-listed VA individual therapy reports stated that the 
Veteran had been treated since September 2003.  The letter 
summarized the Veteran's reported in-service traumatic 
stressors, listed the Veteran's psychiatric symptoms, and 
stated that the Veteran had PTSD which was "chronic and 
long-standing."

A February 2009 VA general psychiatric examination report 
stated that the Veteran was referred for medication 
management of PTSD and depression.  The report reviewed the 
Veteran's psychiatric symptoms.  In the social history, the 
report noted military service in Vietnam.  After a mental 
status examination, the Axis I assessments were PTSD and 
major depressive disorder, recurrent, moderate.

A March 2009 VA mental health examination report included an 
extensive and comprehensive review of the Veteran's history, 
as well as a complete mental status examination.  A detailed 
trauma screening was performed, with a 
clinically-administered DSM-IV PTSD scale.  The subsequent 
Axis I diagnoses were PTSD, chronic; major depressive 
disorder, chronic, severe; alcohol dependence, sustained full 
remission; and nicotine dependence, sustained full remission.  
The examiner then stated that

[a]lthough there is some question as to 
whether many of the [Veteran's] 
experiences of discrimination and racial 
harassment over the years meet Criterion 
A for a diagnosis of PTSD, such 
experiences have led to many of the 
common themes of guardedness, withdrawal, 
mistrust, and avoidance which are 
successfully targeted with [chronic 
paranoid type therapy].  Recommend 
individual [chronic paranoid type 
therapy] to target post trauma symptoms.

A March 2009 VA general psychiatric examination report 
reviewed the Veteran's psychiatric symptoms.  After a mental 
status examination, the Axis I assessments were PTSD and 
depressive disorder, not otherwise specified.

Multiple VA individual therapy reports dated from March 2009 
through June 2009 gave diagnoses of PTSD and depression.

A May 2009 VA general psychiatric examination report reviewed 
the Veteran's psychiatric symptoms.  After a mental status 
examination, the Axis I diagnoses were PTSD and depressive 
disorder, not otherwise specified.

A June 2009 VA general psychiatric examination report 
reviewed the Veteran's psychiatric symptoms.  After a mental 
status examination, the Axis I assessments were PTSD, major 
depressive disorder in partial remission, alcohol dependence 
in sustained full remission, and nicotine dependence in 
sustained full remission.

A June 2009 VA PTSD examination report stated that the 
Veteran's claims file and online medical records had been 
reviewed.  The report included a detailed history of the 
Veteran's psychiatric treatment, medical history, and social 
history.  The report provided extensive information regarding 
the Veteran's reported in-service stressors.  Following a 
mental status examination, the Axis I diagnosis was 
depressive disorder, not otherwise specified.  The examiner 
stated that

[t]he [V]eteran is not felt to be meeting 
diagnostic criteria for [PTSD]. . . . 
Racism likely did occur in the military.  
However, it is not felt that this is an 
etiology of a [PTSD] diagnosis. . . .  [A 
VA psychiatrist] also used to see this 
[V]eteran and felt that his diagnosis 
actually was depression and he was the 
one who initially placed him on 
[medication.]  [This psychiatrist's] 
diagnosis was depression and his last 
note in October 2003 stated that he 
seemed to actually be doing pretty well.  
He had another psychological evaluation 
done [in] October 2003 by [another VA 
psychiatrist].  Her diagnosis was major 
depressive disorder.  Her evaluation 
pretty much reiterated the history that 
the [V]eteran gave me.  She also felt 
that racism likely did exist as a serious 
stressor for him at the time but that it 
did not necessitate diagnosing him with 
PTSD. . . . Also, of note, is that on his 
separation physical exam[ination] from 
the military dated September 21, 1967, 
the [V]eteran denied any psychiatric 
ailments whatsoever.  These included 
trouble sleeping, terrifying nightmares, 
depression or excessive worrying, loss of 
memory or nervous trouble of any sort.  
It is this examiner's opinion, therefore, 
that his current degree of emotional 
dysfunction is most likely caused by or a 
result of a depressive disorder [not 
otherwise specified] and not caused by or 
a result of military related PTSD.

The report further noted that the Veteran did not report 
experiencing significant degrees of numerous symptoms of 
PTSD, including recent distressing dreams of the stressors, 
hyperarousal, hypervigilance, severe avoidance, inability to 
recall important aspects of the trauma, anhedonia, extreme 
feelings of detachment or estrangement, exaggerated startle 
response, and concentration problems.  The examiner stated 
that the Veteran's affect, sleep difficulties, and anger 
problems were felt to be more compatible and related to 
depression rather than PTSD.  The examiner concluded that the 
Veteran's depressive disorder, not otherwise specified, was 
"not felt to be caused by or aggravated by military 
service."

A July 2009 VA mental health note stated that after mental 
status examination, the diagnosis was PTSD and depression.

An August 2009 letter from a VA social worker stated that the 
June 2009 VA PTSD examination report did not discuss the 
Veteran's test results as listed in the March 2009 VA mental 
health examination report.  The letter stated that the June 
2009 VA PTSD examination report also did not discuss the 
Veteran's lengthy VA PTSD treatment history.  The letter 
stated that, contrary to the statements in the June 2009 VA 
PTSD examination report, the Veteran did experience on-going 
hypervigilance, detachment, and estrangement.  The letter 
concluded by stating that the Veteran "shows all of the 
symptoms of having PTSD and his immediate contact with 
several therapists, psychologists and his psychiatrist have 
demonstrated that he truly does suffer from PTSD."

The preponderance of the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD that 
conforms to the criteria of DSM-IV.
The Veteran's service treatment records are negative for any 
diagnosis of a psychiatric disorder.  As discussed above, 
there are numerous post-service medical records which discuss 
the Veteran's various psychiatric diagnoses.  For VA 
purposes, a diagnosis of a psychiatric disorder must conform 
to the criteria of DSM-IV.  38 C.F.R. § 4.125.  Under the 
DSM-IV, a multiaxial system is used to provide a diagnosis of 
a psychiatric disorder, with Axis I representing the clinical 
disorders and other conditions that may be a focus of 
clinical attention.  See QUICK REFERENCE TO THE DIAGNOSTIC 
CRITERIA FROM THE DSM-IV, 37-45 (1994).  While a nonaxial 
format for a diagnosis can be used, the diagnosis must still 
conform to the specific criteria required for each individual 
psychiatric disorder.  Id. at 48.  For the purposes of a 
diagnosis of PTSD, these criteria are (A) being exposed to a 
traumatic event, (B) reexperiencing the traumatic event, (C) 
avoiding stimuli associated with the traumatic even and 
numbing of general responsiveness, (D) persistent symptoms of 
increased arousal, (E) the duration of the symptoms is 
greater than 1 month, and (F) the symptoms cause clinically 
significant distress or impairment in social occupational, or 
other important areas of functioning.  Id. at 209-211.  As 
such, any medical evidence which does not include either a 
multiaxial diagnosis or a discussion of the specific criteria 
listed above does not demonstrate a DSM-IV compliant 
diagnosis and thus does not provide a competent psychiatric 
diagnosis of PTSD for VA purposes.

As a result of the above, the competent medical evidence of 
record consists of the April 2003 VA mental health 
examination report; the October 2003 VA medical report; the 
VA general psychiatric examination reports dated in February 
2009, March 2009, May 2009, and June 2009; the March 2009 VA 
mental health examination report; and the June 2009 VA PTSD 
examination report.  Of these reports, the April 2003 VA 
mental health examination report; the October 2003 VA medical 
report; and the June 2009 VA PTSD examination report stated 
that the Veteran did not have a diagnosis of PTSD.  The VA 
general psychiatric examination reports dated in February 
2009, March 2009, May 2009, and June 2009, and the March 2009 
VA mental health examination report stated that the Veteran 
did have a diagnosis of PTSD.  Accordingly, the Board must 
weight the probative weight of these various competent 
psychiatric diagnoses to determine whether the Veteran has a 
current diagnosis of PTSD for VA purposes.

The April 2003 VA mental health examination report provided a 
multiaxial diagnosis after a review of the Veteran's history, 
including his reported traumatic stressors, and a mental 
status examination.  However, the report did not discuss why 
a diagnosis of PTSD was not felt to be warranted.  
Accordingly, the Board assigns moderate probative weight to 
the April 2003 VA mental health examination report, as it 
provided a competent psychiatric evaluation of the Veteran, 
but without providing an explanation of the basis for the 
findings or any indication that the question of whether a 
diagnosis of PTSD was warranted was considered in any greater 
detail than is normally provided by a casual examination.

The October 2003 VA medical report was provided specifically 
to determine whether a diagnosis of PTSD was warranted.  The 
report included an extensive review of the Veteran's history, 
including a detailed report of the Veteran's traumatic 
stressors, and a mental status examination.  While this 
report also did not provide more than a superficial 
explanation of the basis of the diagnosis, it was 
specifically provided to determine whether a diagnosis of 
PTSD was warranted.  Accordingly, the evidence shows that the 
examiner who wrote the October 2003 VA medical report gave 
more than causal consideration to whether a diagnosis of PTSD 
was warranted.  Accordingly, the Board assigns high probative 
weight to the October 2003 VA medical report.

The February 2009 VA general psychiatric examination report 
included a review of the Veteran's medical history and a 
mental status examination.  However, the report did not 
discuss the Veteran's reported traumatic stressors in any 
manner, and actively stated that the Veteran served in 
Vietnam, which he did not.  Accordingly, not only does the 
February 2009 VA general psychiatric examination report not 
discuss why a diagnosis of PTSD was felt to be warranted, the 
evidence of record shows that the diagnosis may have been 
based on false information about the nature of the Veteran's 
military service.  Finally, as the February 2009 VA general 
psychiatric examination report did not discuss any of the 
Veteran's reported stressors, it does not provide any link 
between the PTSD diagnosis and an in-service stressor.  
Accordingly, the Board assigns low probative weight to the 
February 2009 VA general psychiatric examination report.

The March 2009 VA mental health examination report included 
an extensive review of the Veteran's history and a mental 
status examination.  The report specifically discussed each 
of the 6 different criteria for a DSM-IV diagnosis of PTSD, 
after which a diagnosis of PTSD was felt to be warranted.  
However, the report also stated that "there is some question 
as to whether many of the [Veteran's] experiences of 
discrimination and racial harassment over the years meet 
Criterion A for a diagnosis of PTSD," and continued to state 
that the Veteran's symptoms were best treated by chronic 
paranoid type therapy.  As such, the diagnosis of PTSD given 
by the March 2009 VA mental health examination report is 
weak, as the examiner who gave the diagnosis specifically 
stated that it was questionable whether the Veteran's 
reported stressors qualified for Criterion A for a diagnosis 
of PTSD.  The report also indicated that the Veteran's 
treatment plan was being given on the basis of what was felt 
to be the best treatment for his symptoms, even if the 
treatment was not specific for his diagnosis.  Accordingly, 
the Board assigns low probative weight to the March 2009 VA 
mental health examination report's diagnosis of PTSD.

The March 2009 and May 2009 VA general psychiatric 
examination reports included a review of the Veteran's 
medical history and a mental status examination.  However, 
the reports did not discuss the Veteran's reported traumatic 
stressors in any manner and also did not discuss why a 
diagnosis of PTSD was not felt to be warranted.  As these 
reports did not discuss any of the Veteran's reported 
stressors, they do not provide any link between the PTSD 
diagnosis and an in-service stressor.  Accordingly, the Board 
assigns low probative weight to the March 2009 and May 2009 
VA general psychiatric examination reports.

The June 2009 VA general psychiatric examination report 
provided a multiaxial diagnosis after a review of the 
Veteran's history, including his reported traumatic 
stressors, and a mental status examination.  The report did 
not discuss why a diagnosis of PTSD was not felt to be 
warranted, but did discuss each of the 6 different criteria 
for a DSM-IV diagnosis of PTSD.  Accordingly, the Board 
assigns moderate probative weight to the June 2009 VA general 
psychiatric examination report.

The June 2009 VA PTSD examination report stated that the 
Veteran's claims file had been reviewed and included a 
detailed discussion of the Veteran's history, including his 
reported stressors.  The report also specifically discussed 
the findings made in several other medical records discussed 
herein.  After a mental status examination, the report 
provided an extensive discussion about why a diagnosis of 
PTSD was not felt to be warranted, concluding that the 
Veteran's reported traumatic stressors were not felt to meet 
Criterion A of the DSM-IV.  As this report provided a 
detailed explanation for why a diagnosis of PTSD was not felt 
to be warranted, and it is the only medical evidence 
discussed herein which reviewed the Veteran's entire claims 
file, the Board assigns high probative weight to the June 
2009 VA PTSD examination report.  While the August 2009 
letter from a VA social worker stated that the June 2009 VA 
PTSD examination report did not discuss the veteran's March 
2009 test results or his lengthy VA PTSD treatment history, 
the June 2009 VA PTSD examination stated that the claims file 
had been reviewed and cited multiple medical records inside 
the claims file.  This demonstrates that the examiner who 
provided the June 2009 VA PTSD examination report reviewed 
the veteran's claims file in detail, something which is not 
demonstrated by any other medical evidence of record.  
Accordingly, the lack of any discussion of the March 2009 
test results does not invalidate the basis of the June 2009 
VA PTSD examination report's findings, as the evidence shows 
that the March 2009 test results were reviewed in conjunction 
with the report.

In summary, the competent medical evidence of record that 
provides a current diagnosis of PTSD amounts to 1 medical 
report of moderate probative value and 4 medical reports of 
low probative value.  In contrast, the medical evidence of 
record that stated that the Veteran does not have a current 
diagnosis of PTSD amounts to 2 medical reports of high 
probative value and 1 medical report of moderate probative 
value.  Most significantly, the medical evidence in the 
latter category includes the only competent medical evidence 
of record which reviewed the Veteran's entire claims file.  
Accordingly, the Board finds that the preponderance of the 
medical evidence of record is against a finding that the 
Veteran has a current diagnosis of PTSD that conforms to the 
criteria of DSM-IV.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the United States Court of Appeals for Veterans 
Claims' interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  As such, service connection for PTSD is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as preponderance of the 
medical evidence of record does not show that the Veteran has 
a current diagnosis of PTSD that conforms to the criteria of 
DSM-IV, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for posttraumatic stress disorder is 
denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


